Owen, J.

This is an appeal from the denial of a petition to vacate judgment and supersede execution in a tort action tried in District Court as required under the provisions of G-. L. c. 231, §104.
The petition to vacate judgment was brought in the court in which the judgment was entered as required by G. L. c. 250, § 15 and was denied.
The law is well settled in Massachusetts that, since the petition to vacate judgment was filed in District Court by requirement of statute, the present appeal lies to the Superior Court. The Appellate Division has no jurisdiction of the appeal.
G. L. c. 231, §. 97. Anderson v. Goodman, 349, Mass. 704, 705. Donnelly v. Montague, 305, Mass. 14. Home Finance Co. v. Rantual Garage Co., 300 Mass. 86. Rubin Glass Co. v. Kenneally 14 Mass. App. Dec. 130, Stow v. Libby 18 Mass. App. Dec. 188. Klein v. Chapman, 22 Mass. App. Dec. 8.
It is Ordered that the Report be Dismissed.
Desmabais & Cabby
for the Petitioner.
William Fextox
for the Respondent.